IN THE
                          TENTH COURT OF APPEALS

                                   No. 10-21-00216-CR

ASHLEY JUDSON WHITE,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                           From the 85th District Court
                               Brazos County, Texas
                         Trial Court No. 20-01780-CRF-85


                           MEMORANDUM OPINION

       The jury convicted Ashley White of the offense of obstruction or retaliation. See

TEX. PENAL CODE ANN. § 36.06 (c) (West). White pleaded true to the enhancement

paragraph, and the jury assessed punishment at twenty years confinement. We affirm.

                                SUFFICIENCY OF THE EVIDENCE

       In his sole issue, White argues that the evidence is insufficient to support his

conviction. The Court of Criminal Appeals has expressed our standard of review of a

sufficiency issue as follows:
        When addressing a challenge to the sufficiency of the evidence, we consider
        whether, after viewing all of the evidence in the light most favorable to the
        verdict, any rational trier of fact could have found the essential elements of
        the crime beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 319,
        99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979); Villa v. State, 514 S.W.3d 227, 232 (Tex.
        Crim. App. 2017). This standard requires the appellate court to defer “to
        the responsibility of the trier of fact fairly to resolve conflicts in the
        testimony, to weigh the evidence, and to draw reasonable inferences from
        basic facts to ultimate facts.” Jackson, 443 U.S. at 319. We may not re-weigh
        the evidence or substitute our judgment for that of the factfinder. Williams
        v. State, 235 S.W.3d 742, 750 (Tex. Crim. App. 2007). The court conducting
        a sufficiency review must not engage in a “divide and conquer” strategy
        but must consider the cumulative force of all the evidence. Villa, 514 S.W.3d
        at 232. Although juries may not speculate about the meaning of facts or
        evidence, juries are permitted to draw any reasonable inferences from the
        facts so long as each inference is supported by the evidence presented at
        trial. Cary v. State, 507 S.W.3d 750, 757 (Tex. Crim. App. 2016)
        (citing Jackson, 443 U.S. at 319); see also Hooper v. State, 214 S.W.3d 9, 16-17
        (Tex. Crim. App. 2007). We presume that the factfinder resolved any
        conflicting inferences from the evidence in favor of the verdict, and we
        defer to that resolution. Merritt v. State, 368 S.W.3d 516, 525 (Tex. Crim.
        App. 2012). This is because the jurors are the exclusive judges of the facts,
        the credibility of the witnesses, and the weight to be given to the
        testimony. Brooks v. State, 323 S.W.3d 893, 899 (Tex. Crim. App.
        2010). Direct evidence and circumstantial evidence are equally probative,
        and circumstantial evidence alone may be sufficient to uphold a conviction
        so long as the cumulative force of all the incriminating circumstances is
        sufficient to support the conviction. Ramsey v. State, 473 S.W.3d 805, 809
        (Tex. Crim. App. 2015); Hooper, 214 S.W.3d at 13.
                We measure whether the evidence presented at trial was sufficient
        to support a conviction by comparing it to “the elements of the offense as
        defined by the hypothetically correct jury charge for the case.” Malik v.
        State, 953 S.W.2d 234, 240 (Tex. Crim. App. 1997). The hypothetically
        correct jury charge is one that “accurately sets out the law, is authorized by
        the indictment, does not unnecessarily increase the State’s burden of proof
        or unnecessarily restrict the State’s theories of liability, and adequately
        describes the particular offense for which the defendant was tried.” Id.; see
        also Daugherty v. State, 387 S.W.3d 654, 665 (Tex. Crim. App. 2013). The “law


White v. State                                                                               Page 2
        as authorized by the indictment” includes the statutory elements of the
        offense and those elements as modified by the indictment. Daugherty, 387
        S.W.3d at 665.

Zuniga v. State, 551 S.W.3d 729, 732-33 (Tex. Crim. App. 2018).

        White was an inmate at the Brazos County Jail. Wilhelmina Barrentine works as

a nurse at the Brazos County Jail. Part of her duties as a nurse at the jail includes

dispensing medications to the inmates. Barrentine testified that on October 1, 2019, while

passing out the medications, she observed White attempting to hoard some of his

medication. Barrentine stated that she informed White he would be “written up for

hoarding medication.” Barrentine wrote a report about the incident and informed her

supervisor. White’s physician was also notified about the hoarding incident.

        On April 11, 2020, there was a disturbance involving White and other inmates.

White was yelling and cursing at other inmates and threatened to harm the other inmates.

The responding officers attempted to remove White from the housing unit, but he

resisted causing him and two of the officers to fall. White complained that he could not

breathe, so Nurse Barrentine was called to come provide medical assistance.

        When White saw Barrentine, he called her a “f - -king b - tch” and said he did not

want anything from her because she “got his medication stopped.” Barrentine tried to

conduct a medical assessment of White, but he refused and began threatening her.

Barrentine testified that White said he knows her name and how to find her. Barrentine



White v. State                                                                      Page 3
further testified that White told her that when he gets out he will get an “AK-47” and kill

her and her family.

        Officer Darryl Plagens, a detention officer at the Brazos County Jail, testified that

White told Nurse Barrentine “You’re the b-tch that made me – got me taken off my meds.

When I get out of jail, I’m going to get an AK-47 and kill you.” Sergeant Michael Matott

also testified that when White saw Nurse Barrentine he threatened to kill her and her

family. Sergeant Matott said that White blamed Nurse Barrentine for him not receiving

his medication.

        Section 36.06 of the Texas Penal Code provides that:

        (a) A person commits an offense if the person intentionally or knowingly
        harms or threatens to harm another by an unlawful act:

                 (1) in retaliation for or on account of the service or status of another
                 as a:

                 (A) public servant, witness, prospective witness, or informant; or

                 (B) person who has reported or who the actor knows intends to
                 report the occurrence of a crime;

TEX. PENAL CODE ANN. § 36.06 (a) (West). White contends that the evidence shows that

he was threatening everyone and that his behavior was not directed only to public

servants. White specifically argues that the evidence is insufficient to show that he

threatened Nurse Barrentine because she was a public servant rather than because she

was simply there and happened to be a public servant.



White v. State                                                                              Page 4
        White does not dispute that he threatened to kill Nurse Barrentine, and he does

not dispute that Barrentine was discharging an official duty at the time of the threat. He

argues only that the evidence is insufficient to show that the threat was on account of her

status as a public servant. Nurse Barrentine testified that inmates are not allowed to

hoard medications. Nurse Barrentine reported White for hoarding medication, and his

medication was stopped. Nurse Barrentine believed that White threatened her because

of her reporting him for hoarding medication resulting in his medication being stopped.

Officer Plagens and Sergeant Matott both testified that White’s threat was related to

Nurse Barrentine’s role in having his medications stopped. We find that a rational jury

could find that White threatened Nurse Ballentine on account of actions she took while

performing her duties as a public servant. We overrule the sole issue on appeal.

                                       CONCLUSION

        We affirm the trial court’s judgment.




                                                STEVE SMITH
                                                Justice

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Affirmed
Opinion delivered and filed January 19, 2022
Do not publish
[CR25]


White v. State                                                                       Page 5